Morgan, J.
The plaintiffs, seven in number, instituted separate suits against the defendant and obtained judgment. Neither of the *277claims sued upon amounted to $500. They then garnisheed the city, and subsequently traversed the answers. The rule traversing the answers was taken in the cases as they were numbered, but was expressed in one motion. Judgment was rendered against the garnishees, who have appealed.
The suits were separate, the judgments were separate, and in none of the cases was $500 demanded. The rule, although written on one piece of paper, mentions each case by its number separately, and must, we think, be considered as a separate rule in each case, and taken as it was merely for convenience. It follows that we have no jurisdiction. The motion to dismiss must prevail.
Appeal dismissed.